DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, with claims 5-20 withdrawn from consideration as being directed to non-elected invention.
The foreign priority application No.201921023624 X filed in the Republic of China on July 03, 2019 has been received and it is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0272853).
With regard to claim 1, Wang et al. teach the battery pack of fig. 1 which comprises a battery assembly (2), a protective frame (11), and the bottom plate (5) (par.0035, par.0049, and par.0052).
The protective frame (11) is shown in fig.2:

    PNG
    media_image1.png
    381
    605
    media_image1.png
    Greyscale
.
The protective frame (11) comprises the sealing portion outer walls (1111), battery fixed portions (1112), and protective portions (1113) (par.0037, par.0040, par.0043). The protective portions (1113) are also connecting structures between the protective frame (11) and the vehicle fixing member (par.0063, par.0067).
The space for the battery assembly (2) of Wang et al. meets the limitations of claim 1 for “an accommodating space”.
The protective frame (11) of Wang et al. is equivalent to the “support frame” in claim 1, wherein:
-the outer walls (1111) are equivalent to the “fixing beams that are connected end to end to form an accommodating space” in claim 1;
-the battery fixed portion (1112) are equivalent to the “fixing portions extending towards the accommodating space” in claim 1;
-the protective portions (1113) are equivalent to the “fixing tabs at a side of the fixing beam away from the accommodating space, and the battery lower casing is connected to a target object through the fixing tabs”.
Wang et al. further teach that the bottom plate (5) is provided under the protective frame (11) and is securely connected to the battery fixed portions (1112) of the plurality of frame components (par.0096). Therefore, the bottom plate (5) of Wang et al. is equivalent to the “bottom plate connected to the fixing beams” in claim 1.
Fig. 1 clearly shows that the side of the bottom plate (5) facing the accommodating space for the battery assembly (2) is lower than the surface of the protective portions (1113) carrying the weight of the batteries in the battery assembly (2).
	Therefore, the combination of bottom plate (5) and protective frame (11) of Wang et al. anticipates the “battery lower casing” in claim 1 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0272853) in view of Kawabe et al. (US 2018/0236863).
With regard to claim 2, Wang et al. teach the battery lower casing of claim 1 (see paragraph 5 above). 
Fig. 3 of Wang et al. shows that the protective frame (11) also includes a reinforcing beam (12)(par.0048), which is equivalent to the claimed “reinforcing beam disposed in the accommodating space”.
Wang et al. fail to teach that the reinforcing beam (12) comprises a plurality of fixing rods.
Kawabe et al. teach the battery pack of fig.11, wherein the battery pack includes a battery tray (56) and a battery frame (57) (par.0086).The battery frame (57) includes crossmembers (fig.11, par.0091). 
Kawabe et al. further teach that insertion holes (58b1) for the collar bolts (59) are formed in the crossmember (58b) at positions corresponding the fastening positions (32) in fig.1.
The crossmember (58b) in fig.11 of Kawabe et al. is equivalent to the reinforcing beam (12) of Wang et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide insertion holes on the reinforcing beam (12) of Wang et al. and to insert collar bolts through the insertion holes in order to better secure the frame (11) to the vehicle fixing member.
The collar bolts (59) are shown in fig.11 of Kawabe et al. and they meet the limitations for “fixing rods”.
With regard to claim 3, the reinforcing beam (12) of Wang et al. does not have the claimed shape.
However, Kawabe et al. show that the crossmember (58b) has a support portion (the bottom of the crossmember (58b)) and a hanging portion (the vertical area of the crossmember (58b)). The portions intersect, and the collar bolts (59) pass through both areas.
The crossmember (58b) in fig.11 of Kawabe et al. is equivalent to the reinforcing beam (12) of Wang et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the reinforcing beam (12) of Wang et al with the same shape as the crossmember (58b) of Kawabe et al.
With regard to claim 4, Kawabe et al. further show that the collar bolts (59) are provided with an internal thread (see fig.11), but the internal thread is not at an end away from the supporting portion.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to change the position of the collar bolts (59), such that the internal thread is at an end away from the supporting portions.
Wang et al. and Kawabe et al. fail to teach that the collar bolts (59)/fixing rods are hollow rods.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the collar bolts (59) hollow in order to reduce the weight of the battery pack.
Wang et al. fail to teach that the bottom plate (5) is provided with through holes.
Kawabe et al. teach the battery pack of fig.11, wherein the battery pack includes a battery tray (56) and a battery frame (57) (par.0086). The battery tray (56) is provided with holes (56a) for the bolts (fig.11, par.0089).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide holes in the bottom plate (5) of Wang modified by Kawabe, in order to secure the bottom plate (5) inside the battety pack.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the disclosure is withdrawn following the applicant’s amendment to the specification;
-the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (WO 2015/149660) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Yan et al. (WO 2015/149660) as applied to claim 1 above, in view of Kawabe et al. (US 2018/0236863) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-4 are shown in paragraphs 4-7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue et al. (US 2010/0015512) teach the power storage unit of fig.7:

    PNG
    media_image2.png
    609
    541
    media_image2.png
    Greyscale
.
The power storage unit comprises the electric power storage elements (211), a holder (213) including a lower holder (219) having four mounting portions (229) (par.0142-0145). The unit includes a base (233) (par.0151).
The lower holder (219) comprises step portions (256) (par.0158 and fig.10).
Zhu et al. (CN 107742683A, with attached machine translation) teach a box body (1) including a bottom plate (11) and a frame (12) (fig.1). The frame (12) is shown in fig.3: 

    PNG
    media_image3.png
    441
    709
    media_image3.png
    Greyscale
.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722